Wath W.Qeisr RECEIVE)

 

719405 SEP 14 2001
Prison Number

Nc CLERK, U.S. DISTRICT COURT
Place of conffhement .i;. ANCHORAGE, AK

§h00 Tusk k's Ave

Mailing address

Macownae kk 99504
City, State, Zip

 

 

Telephone

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

Nak WL QeMng .

(Enter full name of plaintiff in this action)

Case No. d- 2-CV- O0OO04- SUU1- UMS

 

 

 

 

Plaintiff, (To be supplied by Court)

vs.
SECOND AMENDED
\ oN Vee Wsoisbcobe) ’ PRISONER'S
COMPLAINT UNDER THE CIVIL
Ceres . h Oye hey 3 RIGHTS ACT
Venice Weld enz ye ; 42 U.S.C. § 1983
(Enter full names of defendant(s) in this action.
Do NOT use et al.)

Teadi Choace , Senn Qoe Phe dr, dana Dee VolicaeZ Joan Doe Nolice #4 j
. Defendant(s).
Sdn Voe Volic @&Q

A. Jurisdiction
Jurisdiction is invoked under 28 U.S.C. § 1343(a)(3).
B. Parties

1. Plaintiff: This complaint alleges that the civil rights of. Waa \ Relbeex
(print your name)

who presently resides at 2 Voce eckintion Q omptex \Wask
mailing address or place of confinement)

were violated by the actions of the individual(s) named below.

Case 3:21-cv-00004-SLG-MMS Document17 Filed 09/14/21 Page 1 of 16
2. Defendants (Make a copy of this page and provide same information if you are naming more than 3
defendants):

Defendant No. 1, )olw Vee WNoogdiconbe) is a citizen of
: name)

_ and is employed as a Mauistcuks.

(state) “ (defendant's government position/titte)

 

This defendant personally participated in causing my injury, and | want money
damages.
OR
___The policy or custom of this official’s government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

 

 

Defendant No. 2, C\, acl esd D. Raeck Er is a citizen of
(Mame)
M\esken , and is employed as a
(state) (defendant's government position/title)

This defendant personally participated in causing my injury, and | want money
damages.
OR
____ The policy or custom of this official's government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

Defendant No. 3, Q e€wniceg We Kenzi 2 is a citizen of

(name)

, and is employed as a
(state) (defendant's government position/title)

 

This defendant personally participated in causing my injury, and | want money
damages.
OR
____ The policy or custom of this official's government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

***REMINDER***
You must exhaust your administrative remedies before your claim can go forward.
THE COURT MAY DISMISS ANY UNEXHAUSTED CLAIMS.

C. Causes of Action (You may attach additional pages alleging other causes of action and facts
supporting them if necessary. Make copies of page 5 and rename them pages 5A, 5B, etc. and rename
the claims, “Claim 4,” “Claim 5, etc.”).

Prisoner § 1983 - 2
PSO1, Nov. 2013

Case 3:21-cv-00004-SLG-MMS Document17 Filed 09/14/21 Page 2 of 16
Deendank Wo. A, Teads Chance is & eizen of
ANoskicr , cnc iS |mQloyed AS Ww Kalb Vecloodion OD rcer.
“This Kevenkank Qe TSonally Qaericd Qak eda MW CAUh Moy Wy

 

ngucy, and To wont movrey damages.

Devendamt Nod, Ichn Doe Police H1 ty a eiizen a
Muska, aak 8 emP\oyad aS O omic gality Vokce Weer.
TW dedlendontr Qeisono\\y PoriciQoted in Coweine wry
wou, and TL went WIONeH  Aamaes:

Qerend ant We.G., Jory Vee Relice HL is w cihizen ot
Meson, and id emPloy ed as a Moni ciQadity Valice cor .
Mis Ade ender YECso nary Qackicrgored wn Rausing Wy
Wanuey ¢ And TL Wot Mover Qeawa Aes .

DeLendount Ns. 7, Son Doe Qelice BA yg a ecddzen of
Moaka, and ewrhoyed OS & ones gedthy Valiee ver.
This ddendant ersonally Qackicigated in Causa wy
Maury, and To Wowk Money doamng 23,

VeNendomk Noi B, Jala Doe Vhice FAIS a Cdizen o&
Maske, Kad 1s Ewoyed OF aw Nonier Qolhy Yakice WNerer.
Vis ddvendowt Vecsona\\y Qackicigaked ™ Cuvsima ny

 

WIVEY | and DT Wend Manes, Lamaged.

Case 3:21-cv-00004-SLG-MMS Dogyment 17 Filed 09/14/21 Page 3 of 16
Claim _1: On or about Wacdn 12, LOLO , my civil right to
“(Date)

Vac easofitile Searcdne, anh Seizuces
(Medical care, access to the courts, due process, freedom of religion, free speech, freedom of association, freedom
from cruel and unusual punishment, etc. List only one violation.)

was violated by Doha Dae Wucuidkeetke’)
(Name of th® specific Defendant who violated this right)

Supporting Facts (Briefly describe facts you consider important to Claim 1. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what each defendant, by name, Aue vane e right alleges | in Claim 1.):

x ORR Coc edk +0 Couck Ny P\ CAC CE

uddhet- Act est on urls U1, Veto wrote Qcolable

Gece Sse llengah Usk \ea Resace

 

Wy v + KO
aw Ciulak wort undetstend AWA \eoon \ cast mares ond uw

 

or OID Ast 2 4 We ayy @uees “rh We \D Ke AO CS tn ON
ay Tao 2C us - =

oss Sec oke LA QA? Mn oe {plenS Vag oc uannontes Ms

‘was Mg v adoro wah LNs Toisas \nela Nw corked —

\ay :
CeCecdh wey alt We ved O. ese ep Loot

Las L We \weld, NA Caseacky Camoh An ot +n CLE Wes
sins, e\se ee Wr e. ay ack So Keon uy ue Werte
Ved a oh. Dae < NX R 2 sAleapih Waals = Nuslatch

Sens coh Ven

 

 

 

 

Prisoner § 1983 - 3
PSO1, Nov. 2013

Case 3:21-cv-00004-SLG-MMS Document 17 Filed 09/14/21 Page 4 of 16
Claim 2: On or about hees\ \, LoZ0 | my civil right to
“~

(Date)

A Serzuse
(Medical care, access to the courts, due process, freedom of religion, tree speech, freedom of association, freedom
from cruel and unusual punishment, etc. List only one violation.)

was violated by C\noches D. K aet ec

(Name of the specific Defendant who violated this right)

Supporting Facts (Briefly describe facts you consider important to Claim 2. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what each defendant, by name, did to violate the right alleged in Claim 2.):

NY WAM Cauck a Pog snC CAWC 2 ww cant & Swinet ioc Judue
Ce oresews wre. DadkiCew Volker aon Céeyiewed Ve Case
ae aad Said MAnere Wieay Ado Orakese CHEOUSe wear
Merton Lip re Qke “Dent matte O\norlos Koeckec
useck AAS Coun wm \nistncy ost ae SA 2 o- whon ea wh Le

 

3 8 Wy.
AA seo v
\n ‘ew.
Mikec Covieuton Goueteve AL, ne Said \ne Covi not Yana Woot
WW & 2 c
— x \ “=

aw
Yo loo celennedk on DR
“oak oc Ard we 2 ouestc Yen Assmnigs Ane coe sn FiOS
Mag Pelion key Qowrke Peston {OR os \ng Droid An
\oensas ne 2 TRY ober Nook soe Wh Ya Ny otis

Cearme urbe \ide oune rneas \oe Wide! wt

 

 

 

 

 

Prisoner § 1983 - 4
PSO1, Nov. 2013

Case 3:21-cv-00004-SLG-MMS Document 17 Filed 09/14/21 Page 5 of 16
Claim 3: On or about Yards 11, 2926 , my civil right to
(Date)

Unieodoralole SeaccheS anch %2 STAND
(Medical care, access to the courts, due process, freedom of religion, free speech, freedom of association, freedom
from cruel and unusual punishment, etc. List only one violation.)

was violated by Vv ZOiCE W c Kenzie

(Name of the specific Defendant who violated this right)

Supporting Facts (Briefly describe facts you consider important to Claim 3. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what each defendant, by name, did to violate the right alleged in Claim 3.):

NIOn>d K (\ os AACR SAG dLowN\ CO\AN) Don Ns c-rs

\ x

\.2 Af 5 , . wd O89 sa Ans SrinoNie D 35.0 Man xf) ry

g OM . i \ng = vie CSTV AW 22 Wie

WA ws VO cw
TVAg NV \ hI BE CY Or “ r¥ 2A i C hg
NNO 2 cM \ Mi Ve Ov n m4 ND Mahe
A\AAA \ Bo ASX as rere? NVIVLAAS S cai 4 Lo
YQ —
e ds Ns } TY OSs Oi' f\ ‘\ a Hi ce N\ ANIA

 
   

\
WN ‘ ext C M4 Nwartas M0 yD, RA) b AC

NOAA OE 4) ¢ Oto ahi O., 3 try \ Wg

Qw- CoW Veolbe ion SQecoy wna Gt Dae Woon AD

\wex o M2 Dn SA

aig ctadtad aad oye cee se aA ec oo VVP_Y.

 

UdesS ae QT Xe Vv Ye Re ON \we. Baich

Seen ecm x Mad Woon oda not

 

 

Vio\okeoh Yoc Wax. VTL

Prisoner § 1983 - 5
PSO1, Nov. 2013

Case 3:21-cv-00004-SLG-MMS Document17 Filed 09/14/21 Page 6 of 16
Claim4s On or alsouk Words oc ANeril 1020, Wy Cav cr to
Unreasonable Seaccnes nnd Seizes was violated by
Veadi Chance.

Sugdacknn, Fusis.

Tr Bre monks of Pleacda or Neri\ & 20BO, KX called Veosi
Chance wale FT wes Wm custody ody \nclrerage Dorit awed
La\kcesd he Vee, Onnnace bo asi Way = wes mm custody.
She Sad Prod ib was Venice Neckenzie Wis Leck ae
VT.RP and Vaek Bre weg nok re me te mnt Yne
call en F Nagy ae 27.8.2, Ks my easigned Proloobron
Meer, Slee became uae dy Dre Pack rok TE was
be ay alleged Yo Wave Vio ledtesk my Condiiiow WY
Prdeokion, T loekeve She veviewed ne documents
edleged ‘oy Venice MeKenztie Anolk = Wieletedk wry
condition ol Boloekion ky “Comey willy a muniei Qa,
Shee and rederol Laws.” The Racks ariegerk loy Denier |
MekLenzie ard vc Neve en ovaly vores ign Le: Suet
Cw CLewa ent on ony Dore, Ww cigalihy or Resere\
crominal Shebtes: Wis wy @roloedion concibion 4e40

Se “Commly Willy all Mronicigaiiby, Sot? andLede cal Laws cots
ot be \eger\\y of low buy suggorberd as vo alleae Yuk
TS Visleled my concious.

Case 3:21-cv-00004-SLG-MMS Dogument 17 Filed 09/14/21, Page 7of 14a:
ORK" AGRE! et aags
C\oim 61 On of aloou® Marc U1, LOUO , Wy Civil Qt Yo

Unreasonable Beoacewes An SVIZUCWS Was Violukedk Loy
Soin Dow Rolice BA.

Sv geckos Fooks
TL wes WolkKne ACOURAr down Youn Anelvoraye wren ©
wos troeged ley donq Doe Police HA Win B cheer Miers.
LT wos bold Yo soe Mam Slaeed onder acces. HL aalcod
Way TE was oe ney aces ted and old ae Poaltcx wir
Yo wer me loecause © wes agit every, acces Idan
Doe BA asked me Wao T wag wilh and TL Sch Nm
ek wes My brother. Sohn Doe Police HA ealtod me wrat
Wea Wis awe and © iwveied wy Sn Kunendanewd oahnir .
\e Yemom silevt os EF dick note \selieve Wradr Dre -
stvation Ceally COS Lo wny War Pcie wog oxovesh
we. Teskked ayam wey EL wes wake artes and deha
Doe VeicaeA SAA Ceristma of cesar, Wain = casl€edk “Ww
vies Teadly leary arrested and We ad, arler T ddd
\an SE Wad en Groloeion, rot my Grolboitw anicer
Said Yo acca me. © asked ko DQenkK Yo Veadi Ononee
ond We Said Ww WS Ane OW — Cal Pravoahion cet
WD Wrerde rg eenvest Lo occest we. T Led Dam ©
did ud Veaish acnesh Yo Broa Mme +o tleee ak
fs cr did dcole aloolisl > cnck Waatr Aere Uses to
Ceason Ay ovcess we.

Case 3:21-cv-00004-SLG-MMS Dogypent 17 Filed o9/14/24,_,Page 29! oes
Claim 61 Ow o¢ cleoout Wecdn 17, LOTS, My ew igs —
ynreasonulole Seaccmes and Seizures WaS Violaked by
Sonn Voe Rok ee Re

Wueger ng Fooks |
doin Doe Police BL \neloed ko awesr me wir dom Vee»
Poliee AA ond wo over Qalice oeers even ober ©
Explamed ned TE was Nor ¥ craton | eds curd Sod
TL wes not Violating, ony of Wy Condions a roloatten,
Scan Doe Police ¥Z AA wok Saw oF ako cu SMa, Dat}

x was weonahty ‘oe Mwy orcestedh, Nor Ah We Cepek
ony CHiMnes of ads bay Suge cr Maal © Committed OWAY
ex iminad ack UNEr Yomicd ger, Shode "OC Qedecek LQuwws,

Case 3:21-cv-00004-SLG-MMS_ Docwyyent 17 Filed 09/14/21 (agg 16 wags
Clown 7: On or aloovr Wacda 11, Tot©, way Civil cit \o
Unreasonable Seacdhes and Seizures Was VJiolukeck boy
doan Vee Baice *4
Suscactay, Tests
Soan Doe Police ¥F \nelged bo accest me wrbr Icha Doe
Delica HA wad lwo Mer eolice ORcecs even over
Exdlainedr Yaak c uUseS wor Tessa oeresr Ane rod
X wos vor Vv latte, Oany & Wy Condens om Probation.
Son Doe Valice #3 did not Say OF dro ony Anna ror
X wes Wronak\y Dems arrested, nor Ad We Cegect
Hay CHAMES OF Packs Yo Suggerh red E committed ONY
Erimingl wc wiser Monicioel , Sruke oc Veheral \ wuss,

Case 3:21-cv-00004-SLG-MMS Document 17 Filed 09/14/21 Page 10 of 16
5D AL USC See. 4985
Claim b. On of aloout Woacen 11, to20, Wy caw\ Taw ho
UW Cems onoble SeacemesS aad S2.Zeres VWRd uiolodesk \oy
Solin Doe Yves HY

den Voe Nolice HA nerOed Yo actesk me wb ddhn Ve
Volice SA ond hwo over Rolice Geicers even omler =
exdlamed That © wes nob esis, wueresir and Yvert
Tt uses nor Violen, ANY oe My “Tondiiiens Be Reotoudon.
doin Doe Police 4 Aid Wek day, ec LO Omang, Prod
TL wes wranarully wena acesied, Se ded We. Yegerh
UM Exes oF Suote So Svgpec Prod EL tommiledt Oy
Crminnl ack under Wu micider, Mote or Veeck Neus.

Case 3:21-cv-00004-SLG-MMS_ Doctyent 17 Filed 09/14/21 Pagayt 9&4 %e,. 1833
D. Previous Lawsuits

1. Have you begun other lawsuits in state or federal court dealing with the same facts
involved in this action, or otherwise relating to your imprisonment? ><— _ Yessmei~ No

2. If your answer is “Yes,” describe each lawsuit.

a. Lawsuit 1:

Plaintiff(s): \N Mt ot \ . Roa
Defendant(s): Yalan Ye Wdoarsdrate ), eX o\,

Name and location of court: Dasky ced g Medea im Dyn ocuat

Docket number:3:24-¢v-0we Name of judge: Seren L. Olesen

Approximate date case was filed:0+ o6[t02__ Date of final decision: NJ |! A

 

 

Disposition: _ Dismissed —___ Appealed < Still pending
Issues Raised: _\\i ta § \o Nei
b. Lawsuit 2:

Plaintiff(s):

Defendant(s):

 

Name and location of court:

 

 

Docket number: Name of judge:
Approximate date case was filed: Date of final decision:
Disposition: Dismissed Appealed Still pending

Issues Raised:

 

3. Have you filed an action in federal court that was dismissed because it was
determined to be frivolous, malicious, or failed to state a claim upon which relief could
be granted?

Yes No

If your answer is “Yes,” describe each lawsuit on the next page.

 

 

Prisoner § 1983 -6
PSO1, Nov. 2013

Case 3:21-cv-00004-SLG-MMS Document 17 Filed 09/14/21 Page 12 of 16
Lawsuit #1 dismissed as frivolous, malicious, or failed to state a claim:

a. Defendant(s):

 

b. Name of federal court Case number:

 

c. The case was dismissed as: frivolous, malicious and/or failed to state a claim

d. issue(s) raised:

 

e. Approximate date case was filed: Date of final decision:
Lawsuit #2 dismissed as frivolous, malicious, or failed to state a claim:

a. Defendant(s):

 

 

b. Name of federal court Case number:
c. The case was dismissed as: frivolous, malicious and/or failed to state a claim

d. Issue(s) raised:

 

e. Approximate date case was filed: Date of final decision:
Lawsuit #3 dismissed as frivolous, malicious, or failed to state a claim:

a. Defendant(s):

 

b. Name of federal court Case number:

 

c. The case was dismissed as: frivolous, malicious and/or failed to state a claim

d. Issue(s) raised:

 

e. Approximate date case was filed: Date of final decision:

4. Are you in imminent danger of serious physical injury? Yes No

If your answer is “Yes,” please describe how you are in danger, without legal
argument/authority:

 

 

 

 

Prisoner § 1983 -7
PSO1, Nov. 2013

Case 3:21-cv-00004-SLG-MMS Document 17 Filed 09/14/21 Page 13 of 16
FE. Qeavess Gor Reel CAlkodament®)

% SK donn Doe Chagistrabel, John Doe Police RA, Idan Yow
Police ML, Solin Doe Police 3, und Ishin Doe Velie WA.

Tuc Vermor €, So rove ne ices ot Emgoy er Yo
Grovide Me Cour’ Brees and Loo woes oP Vocc 18,
O20 and Mae Kea QIU Weare: Wo reaver, Yo Nowe
Actentounts Em Qoyecs grodvee (\PD Oe Case No. V+
AOAECT, ae audio and widen SUMUIGNC 2 R eoo, Gee
KaVOlWedA TWH Planks Mecda 27, TOV ress caanck Were
woatten feoods , if ANY oP Wort WaoQendh.

W, AQomnsy uireasonavle Seacenes and seizures Was
Violated, Poder mote , Daz oats Av dona Voe Volice HA
Corstvbed assaulh and ootbery mas Well as ed waQgrng
vader Stode \uw. Seen Vow Volice #7 ARS cadbabu’s involve
ment und omilron bo Qrokedr Civil Moats — combtules widdivy
And Mel ony ddan Doe Velicedkd iy Hosalk nach ‘outlery ond
Kdnndpina, uaser Drobe ww, Venrce Mekeazie Care dleaes
Bre vidobion ot Pow, Yroroodion Conshtukes louse ok
Sdace oc Meicl mis condvor onder probe ew. Todi Ounce
omasion So Yoledt Prone Rrolon hon Trolts cans ies
ridding onck cSoeklivuy VDenrce Wakanzie on Oercich Micandch
Chocles D. heer weiking eke Bretewents oc wikemghing
Ye quolke Qalse AQT HCL K Crclolele cave contre aS
Mecwry under troke lew. dcha Doe CHageshrede) \slduvuy
Vawe on evsrody widhodk Occhable cowse codibbes
Kd weg pray Undec Sryube low.

Case 3:21-cv-00004-SLG-MMS Docament 17 Filed 09/14/A% Rage 44.0884
F. Request for Relief

Plaintiff requests that this Court grant the following relief:

1. Damages in the amount of $ LA 99

2. Punitive damages in the amount of $_\, to ov

3. An order requiring defendant(s) to Qcovide Pieannhiow Soe names Ser wreadabehs)
4. A declaration that_Q\ uss Cvo\nbs So be Scokeoked (yee olvasnnseitr)

6. Other: The Qaywedr wad coh Se Wass suk room ee ddeadisbs

Plaintiff demands a trial by jury. ie Yes No

DECLARATION UNDER PENALTY OF PERJURY

The undersigned declares under penalty of perjury that s/he is the plaintiff in the
above action, that s/he has read the above civil rights complaint and that the
information contained in the complaint is true and correct.

\a00 €. ak Wwe.
Executed at eas MY eS on AAso’\ on ‘\e tone WY a2

 

 

 

 

» (Location) , (Date) |
oF ‘Plains Signature)
Original Signature of Attorney (if any) (Date)

 

 

 

Attorney's Address and Telephone Number

Prisoner § 1983 - 8
PSO1, Nov. 2013

Case 3:21-cv-00004-SLG-MMS Document 17 Filed 09/14/21 Page 15 of 16
 

HOO Eat WY te
Kudhorage, NK 49504

 

 

 

 

 

 

112. \Nedr er Nye BEA:
Haat Ne Gass

 

Case 3:21-cv-00004-SLG-MMS Document 17 Filed 09/14/21 Page 16 of 16
